I concur with the majority in this case in one respect: I agree that the first assignment of error originally filed in case No. E-91-35 is well taken to the extent that a conviction or plea of guilty to a violation of R.C. 2923.32 is not required to sustain all causes of action brought pursuant to R.C. 2923.34. However, appellant's remaining contention as to Assignment of Error I and as to Assignment of Error II originally filed in case No. E-91-35, that the dismissal of this case was improper, should be found not well taken and the trial court's decision should be affirmed. The majority erroneously concluded that "the lower court never reached the issue of whether the specifically requested relief, i.e., forfeiture of a motor vehicle, is an available remedy under R.C. 2923.34(C)." The record in this case does not support the conclusion of the majority. On May 15, 1991, appellant filed a brief in opposition to appellee's Civ.R. 12(B)(6) motion in which appellant extensively argued that forfeiture was an appropriate remedy which the trial court could grant in this case. Therefore, the issue was presented to the trial court before it issued its journal entry in which it stated in pertinent part:
"The Plaintiff has not stated a claim upon which relief,in the form of the forfeiture of a 1987 Chevrolet Corvette,
alleged by the Plaintiff to be valued at Twenty-Seven Thousand Five Hundred and Sixty-seven Dollars ($27,567.00), may be granted." (Emphasis added.)
The trial court clearly considered the remedy of forfeiture and clearly stated that it was not available in this case. For the following reasons, I believe that the trial correctly reached its determination.
To determine when civil forfeiture is an appropriate remedy one must return to an examination of R.C. 2923.32 and must also examine the provisions of R.C. 2923.34. The only portion of R.C.2923.32 which provides for forfeiture is subsection (B)(3), which reads:
"In addition to any other penalty or disposition authorized or required by law, the court shall order any person who is convicted of or pleads guilty to a violation of this section or who is adjudicated delinquent by reason of a violation of this section to criminally forfeit to the state any personal or real property in which he has an interest and that was used in the course of or intended for use in the course of a violation of this section, or that was derived from or realized through conduct in violation of this section, including any property constituting an interest in, means of control over, or influence over the enterprise involved in the violation and any property constituting proceeds derived from the violation, including all of the following * * *." R.C. 2923.32(B)(3). *Page 322 
While this section does refer to the forfeiture of personal property, it clearly applies to criminal forfeiture proceedings, rather than civil forfeiture proceedings. Furthermore, the section shows forfeiture is contemplated as a remedy to be imposed in addition to a sentence given following a conviction or a guilty plea of a violation of the prohibition against engaging in a pattern of corrupt activity. A mere violation of R.C.2923.32 is not sufficient to trigger the forfeiture provision of R.C. 2923.32(B)(3); rather, a finding of guilty relating to a charge of engaging in a pattern of corrupt activity is required.
Turning next to the civil forfeiture procedure in R.C.2923.34, it is clear that civil action for relief from violations of R.C. 2923.32 is provided. R.C. 2923.34 reads in pertinent part:
"(A) The prosecuting attorney of the county in which a violation of section 2923.32 of the Revised Code, or a conspiracy to violate that section, occurs may institute a civil proceeding as authorized by this section in an appropriate court seeking relief from any person whose conduct violated section2923.32 of the Revised Code or who conspired to violate that section."
The key phrase in the above-quoted subsection is "as authorized by this section." Proceedings for civil forfeiture may be brought for a violation of R.C. 2923.32, but the proceedings must be brought pursuant to R.C. 2923.34. Two subsections of R.C. 2923.34 must be reviewed to determine under what circumstances an action for civil forfeiture can succeed. The first subsection, R.C. 2923.34(C), has been quoted by the majority in footnote 1 of its opinion. Appellant concedes in this case that none of the five specifically enumerated remedies listed in R.C. 2923.34(C) is applicable. Appellant argues, however, that the trial court had discretion to grant any remedy the court found appropriate, including forfeiture of personal property. A court does have some ability to expand the remedies available under R.C. 2923.34, but a party challenging a court's decision not to expand the remedies would need to establish that the court abused its discretion. "Judicial discretion" has been defined as:
"[T]he option which a judge may exercise between the doing and not doing of a thing which cannot be demanded as an absolute legal right, guided by the spirit, principles and analogies of the law, and founded upon the reason and conscience of the judge, to a just result in the light of the particular circumstances of the case." Krupp v. Poor (1970), 24 Ohio St.2d 123, 53 O.O.2d 320, 265 N.E.2d 268, paragraph two of the syllabus.
Furthermore, a court does not abuse its discretion unless its judgment is "unreasonable, arbitrary, or unconscionable."Calderon v. Sharkey (1982), 70 Ohio St.2d 218, 219-220, 24 O.O.3d 322, 323, 436 N.E.2d 1008, 1010. The trial court in this case was guided by the directive in R.C. 2923.34(C) to enter "any *Page 323 
appropriate orders to ensure that the violation will not continue or be repeated." R.C. 2923.34(C). The trial court's judgment that a civil forfeiture was not available in this case was therefore not unreasonable, arbitrary, or unconscionable as the court could reasonably conclude that an order for a civil forfeiture of the two vehicles sought in this case would not be effective to ensure that appellants would not repeat the violation of aggravated drug trafficking or of engaging in a pattern of corrupt activity.
The second pertinent subsection of R.C. 2923.34 reads:
"(I) If a person, other than an individual, is not convicted of a violation of section 2923.32 of the Revised Code, the prosecuting attorney may institute proceedings against the person to recover a civil penalty for conduct that the prosecuting attorney proves by clear and convincing evidence is in violation of section 2923.32 of the Revised Code."
This subsection applies to "a person, other than an individual." "Person" is defined in R.C. 1.59 as "an individual, corporation, business trust, estate, partnership and association." R.C. 1.59. Since an individual is specifically excluded from R.C. 2923.34(I), a prosecutor instituting a civil forfeiture action under that statute is limited to proceeding against a corporation, business trust, estate, trust, partnership or association. Appellant, therefore, was not entitled to relief pursuant to R.C. 2923.34(I) in this case as the complaint was filed against appellees as individuals. Since neither provision of R.C. 2923.34 that provides for civil forfeiture applies in this case, I believe the trial court's decision should be affirmed. Therefore, I respectfully dissent from the finding of the majority that the trial court failed to reach the determination about what remedy was appropriate, and from the majority's decision to remand this case for further proceedings.